Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
“GTAW Torch”, 
“welding torch port”, 
“welding trolley”, 
“wire feeding device”, 
“gas protection device”, 
“motor”, 
“external shielding gas system”, 
“threaded bolt”, 
“nozzle”, 
“PC”, 
“Hardware control circuit”, 
“housing”, 
“slide bar”
“pad”
“gas gap”
“conductive system”
“air supply system”
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 11/13/2019. It is noted, however, that applicant has not filed a certified copy of the Chinese application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 
Claims 1 and 7 recite tungsten, specifically rotating tungsten. However, it is unclear what is meant by “tungsten” as it is not associated with any other noun, such as “electrode”. 

Claim 2 recites the term “GTAWhlty”. It is unclear what is meant by this term. It is not a term known in the art or a word in the English Language. This specification is the only specification in the patent and patent publication database which contains this term. Also note the terms “GTAWhtness”, “GTAWhter” in paragraph [0066]. It should be noted that if this is a translation problem, no new matter should be introduced into the specification. Any matter which may appear new, and is the result of a translation problem, should be sufficiently explained. 

Claim 2 recites the limitation "the reverse wire" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites “rotate the tungsten through the reverse wire”. It is not clear how the tungsten [electrode] is rotated through the reverse wire. The meaning of this limitation is unable to be determined. 

Claim 2 recite, “spiral gas-guiding gap”. It is not clear how this gap is arranged, or machined. There is no information other than it is machined into the nozzle and has a certain acceleration effect on the airflow. It is assumed that it is a channel or groove which is machined, in a spiral, into the nozzle. However, the term “gap” is not typically used when describing something such as this. 

The limitations of the “spiral gas-guiding gap” are unable to be determined. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 3 recites the broad recitation “inclined surface”, and the claim also recites “blunt platform” which is the narrower statement of the range/limitation as well as “45 degrees” which as a further narrowing statement of the range/limitaiton. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claims 3-5 recite the phrases “preferably the tip…is provided with a blunt platform”, “further preferably, the angle between the inclined surface and the central shaft of the rotating tungsten is 45 degrees”, “preferably, the wire feeding device comprises a wire feeding tube, and the wire feeding tube is a square tube”,  “preferably, one end of the housing is connected to the GTAW torch by a slide bar”, “preferably, the back plate is made of brass.”

As the term “preferably” is used, it is not clear if these limitations are optional. It is also unclear if a different element may be used instead as these elements are only “preferred.” 

Claim 6 recites the limitation "the back plate" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is also unclear which element the “back plate” is part of. 

Claim 7 recites “according to any one of claim 1”. It is unclear what is meant by the recitation. Normally, this is not accepted US practice for referring to a parent claim in the preamble. In addition, it is written as though it will be dependent on a plurality of claims, but only recites a single claim. 

Claim 7 recites “processing and cleaning”. However, it is not clear what is included in the terms “processing” and “cleaning.” Cleaning may be determined using the prior art, however, it is not clear, based on the claims and specification, what applicant considers to be included in processing a workpiece. 

Claim 7 is more than one sentence. Please see step (2): “turn on the welding trolley. When the rotating….”

Claims 8-10 recite the phrases “preferably, in step (2), the horizontal distance between the wire feeding tube and the 25rotating tungsten is 5 mm, and the vertical distance between the wire and the tip end of the rotating tungsten is 2-3 mm;  3further preferred, in the step (2), to weld a gap of 6mm, the average rotational speed of the tungsten is adjusted to 4rps; to weld a 5mm one, the average rotational speed of the tungsten is controlled to be 5rps; to weld a 4mm one, the average rotational speed of the controlled tungsten is 6rps”, “preferably, in the step (3), after the welding of one layer is completed, the weld is cooled 10by the shielding gas to an interlayer temperature of 50"C, and then the step (2) is repeated for the next layer of welding; further preferably, in the step (3), in the next welding process, the welding current of the next layer is increased compared with the welding current of the previous layer, and the flow of the shielding gas of the next layer is smaller than that of the previous one”, “preferably, in step (3), there is a matching relationship between the wire feeding speed, 20the welding speed and the heat input; the wire feeding speed can be adjusted from 1000 mm/min to 1250 mm/min according to the needs, and the welding speed can be adjusted from 80 mm/min to 100mm/min; the welding current and welding speed are adjusted to control the welding heat input in the interval of from 2.0 kJ/mm to 2.5kJ/mm.”

As the term “preferably” is used, it is not clear if these limitations are optional. It is also unclear if a different element may be used instead as these elements are only “preferred.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN W JENNISON whose telephone number is (571)270-5930. The examiner can normally be reached M-Th 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN W JENNISON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        7/6/2022